DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Applicant’s Response Dated April 16, 2021
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are pending. An action on the merits of claims 1-3, 5-9, 11-16, 18-24, and 26-30 is contained herein.
The provisional rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/892,169 (reference application) is maintained.
The provisional rejection of claims 1-3, 5-9, 11-16, 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending Application No. 15/893,286 (reference application) is maintained.
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination is maintained.
The rejection of claims 1-3, 5-9, 11-16, and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al 
The rejection of claims 1-3, 5-9, 11-16, and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination is maintained.
The rejection of claims 1-3, 5-9, 11-16, and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination is maintained.
The rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination is maintained.
The provisional rejection of claims 1-3, 5-9, 11-16, 18-24, and 26-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-19, and 21-30 of copending Application No. 15/804,751 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination is maintained.
The provisional rejection of claims 1-3, 5-9, 11-16, and 18-21 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20-25, and 27-30 of copending Application No. 15/836,552 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination is maintained.
The rejection of claims 1-3, 5-9, 11-16, and 18-21 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Prieto et al. U.S. Patent 6,045,854 (Prieto); Glas et al WO 2008/056983 (Glas) and Stahl et al. US 2012/0177691 A1 (Stahl) in combination is maintained.

Rejections Set Forth in the Office Action Dated December 16, 2020
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5-9, 11-16, and 18-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Prieto et al. U.S. Patent 6,045,854 (Prieto); Glas et al WO 2008/056983 (Glas) and Stahl et al. US 2012/0177691 A1 (Stahl) in combination.
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive. Applicant argues that 1) the Office has failed to identify how the references teach each of the limitations of the instant claims. The independent claims are amended herein to recite: "from about 72 mg/L to about 200 mg/L of a monomeric monophosphate nucleotide component." Applicant submits that the proposed combination of references fails to teach such a concentration of nucleotides. Applicant .
	The examiner respectfully disagrees.
Applicant's amendment to recite "from about 72 mg/L to about 200 mg/L of a monomeric monophosphate nucleotide component" has been fully considered; however, the claims are still deemed to be obvious in view of the cited prior art. Stahl relates to infant nutrition with non-digestible oligosaccharides, in particular to the use thereof for stimulating the immune system [0001]. Stahl discloses (emphasis added):
[0051] Preferably the present composition comprises nucleotides and/or nucleosides, more preferably nucleotides. Preferably, the composition comprises cytidine 5'-monophospate, uridine 5'-monophospate, adenosine 5'-monophospate, guanosine 5'-monophospate, and/or inosine 5'-monophospate, more preferably cytidine 5'-monophospate, uridine 5'-monophospate, adenosine 5'-monophospate, guanosine 5'-monophospate, and inosine 5'-monophospate. Preferably the composition comprises 5 to 100, more preferably 5 to 50 mg, most preferably 10 to 50 mg nucleotides and/or nucleosides per 100 gram dry weight of the composition. The presence of nucleotides and/or nucleotides advantageously stimulates NK cell activity. The nucleotides and/or nucleosides are deemed to act synergistically with the fucosyllactose of the present composition.
 
[0055] The use of a nutritional composition comprising fucosyllactose is therefore especially beneficial for infant formula. In one embodiment, the present invention concerns providing nutrition to an infant. Formula fed infants have an underdeveloped immune system compared with adults and are more prone to viral infections than human milk fed infants. Preferably the infant is from 0 to 36 months of age, more preferably of 0 to 18 months, even more preferably of 0 to 12 months, most preferably of 0 to 6 months of age. The younger the infant is, the less developed the immune system.

 Example 2 of Stahl reasonably suggested to one of ordinary skill in the art the use of 13.9 g (dry weight) of infant formula per 100 mL [0074]. Thus, Stahl reasonably suggests the inclusion of 6.95 to 139 mg/L of a monomeric monophosphate nucleotide component which overlaps the instantly recited range of "from about 72 mg/L to about 200 mg/L of a monomeric monophosphate nucleotide component". In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. See MPEP 2144.05.
   
MPEP 2144.05    Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions [R-10.2019]
See MPEP § 2131.03 for case law pertaining to rejections based on the anticipation of ranges under 35 U.S.C. 102  and 35 U.S.C. 102 /103.
I.    OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.). 
 
 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. See MPEP 2123. As set forth of page 9 of the last Office Action, the references may be combined to show obviousness because Barrett-Reis, Glas, Prieto, 



Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 15/892,169 (reference application).
Claims 1-3, 5-9, 11-16, 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-46 of copending Application No. 15/893,286 (reference application). 
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,703,737 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination.
Claims 1-3, 5-9, 11-16, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 8,802,650 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination.
Claims 1-3, 5-9, 11-16, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,539,269  in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination.
Claims 1-3, 5-9, 11-16, and 18-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,795,623 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination.
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 9,808,474 B2 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination.
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11, 13-19, and 21-30 of copending Application No. 15/804,751 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination.
Claims 1-3, 5-9, 11-16, and 18-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18, 20-25, and 27-30 of copending Application No. 15/836,552 in view of Barrett-Reis et al. US 7,829,126 B2 (Barrett-Reis); Glas et al WO 2008/056983 (Glas); Prieto et al. U.S. Patent 6,045,854 (Prieto); and Stahl et al. US 2012/0177691 A1 (Stahl) in combination.
Applicant's arguments filed April 16, 2021 have been fully considered but they are not persuasive. Applicant argues that the double-patenting rejections should be withdrawn for the reasons set forth supra as directed to the rejection(s) under 35 USC 103. Applicant’s arguments are not persuasive for the reasons set forth supra. See Section 15.
Conclusion
Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are pending. Claims 1-3, 5-9, 11-16, 18-24, and 26-30 are rejected. No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK T LEWIS whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on (571) 272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK T LEWIS/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        



/PL/